Order, Supreme Court, New York County (Alfred Toker, J.), entered on or about June 20, 1993, which denied defendant’s motion to vacate a default judgment entered November 21, 1991 in the amount of $175,350.50, unanimously affirmed, with costs.
The conclusory affidavit of defendant’s attorney is insufficient to establish the necessary adequate defense on the merits pursuant to CPLR 5015 (see, Keeffe v Emory, 59 AD2d 856, 857). We therefore conclude that the IAS Court’s refusal to vacate the entry of default was not an improvident exercise of discretion.
The appellant’s additional arguments have been considered and rejected. Concur — Murphy, P. J., Carro, Wallach and Ross, JJ.